DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0189784 A1, hereinafter referenced “Sasaki”) in view of Nagumo (JP 2004-229109 A, hereinafter referenced “Nagumo”).

In regards to claim 1. Sasaki discloses a non-transitory computer readable recording medium having stored therein a practice assist program that causes 5a computer to execute a process (Sasaki, paragraph [0011]), the process comprising: 
-specifying, from first sensing data measured during a performance of a first skill (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate. The motion sensor 10 is a sensor that detects a motion of a man or an object. For example, the motion sensor 10 detects three-dimensional coordinates of a feature point of a man and outputs sensing information in which the feature point and the three-dimensional coordinates are associated with each other to the skill determination device 100), Sasaki, paragraphs [0055] and [0063]; Reference at [0055] discloses the sensing unit 110 a successively acquires the sensing information from the motion sensor 10 as frame data (i.e. plurality of first frames) and outputs the information to the phase determination unit 150. Paragraph [0063] discloses the skill determination definition data 120 b is information that defines a feature amount of a motion of the user derived from feature points included in a plurality of second frame data, a determination reference of the skill, and a type of a phase serving as a determination target in an associated manner);  
-10specifying, from second sensing data measured during another performance of the first skill (Sasaki, paragraph [0075]; Reference at paragraph [0075] discloses the model data generation unit 130 is a processing unit which acquires the motion data of the expert from the sensing unit 110 b (i.e. sensing data measured during expert performance of the first skill)) and generates the model data 120 a. The model data generation unit 130 saves the generated model data 120 a in the storage unit 120), Sasaki, paragraph [0076]; Reference the model data generation unit 130 displays the first frame data included in the motion data of the expert on the display device and receives each correspondence of any first frame data with respect to any phase types from an input device.); 
-and displaying, for at least one of the scenes, the first 15frames and the second frames in association with each other (Sasaki, paragraph [0154]; Reference discloses the skill determination device 100 displays the skill determination result associated with the motion data of the user and the motion data of the expert on the display screen….it is possible to compare a difference between the user and the expert and harness the difference for improvement of a skill. In addition, the second frame data of the user is managed in association with the phase type, and thus, can be easily handled in the case of performing the analysis and the like).  
Sasaki does not explicitly disclose but Nagumo
-a plurality of (first / second frames) (Nagumo, page 3, lines 107-109, page 3 lines 116-121 [0015], [0018], and page 4, lines 122-125; Reference at lines 116-121 discloses in this case the image pickup device A captures the golf swing of the individual player to be analyzed to create a moving image file K, and the moving image file K is used by the data processing device B. It is read by the moving image reading means E, and a plurality of still images L are created by the still image creating means F from each frame of the moving image file K, and the plurality of still images L are as shown in FIGS. 5 and 6. Lines 122-125 discloses the captured moving image file K can be continuously displayed as a still image L in chronological order, and changes in the form can be visually recognized step by step on one screen, and continuous in chronological order. The capturing of the golf swing and displaying in multiple still images is interpreted as the specifying of a plurality of frames (first, second, etc. regarding a skill))
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.

In regards to claim 2. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 1.
Sasaki further discloses
-wherein the first sensing data and the second sensing data are data having three-dimensional 20information on a subject obtained from a distance image sensor (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate (interpreted as distance image sensor). The motion sensor 10 is a sensor that detects a motion of a man or an object….detects three-dimensional coordinates of a feature point of a man and outputs sensing information in which the feature point and the three-dimensional coordinates are associated with each other to the skill determination device 100), 
-and the displaying displays the first frames and the second frames in association with each other for at least one of the scenes seen from a designated virtual line-of-sight (Sasaki, paragraph [0154]; Reference discloses the skill determination device 100 displays the skill determination result associated with the motion data of the user and the motion data of the expert on the display screen ….it is possible to compare a difference between the user and the expert and harness the difference for improvement of a skill (interpreted as displaying first and second frames in association with each other for at least one of the scenes seen from a designated virtual line-of-sight). In addition, the second frame data of the user is managed in association with the phase type, and thus, can be easily handled in the case of performing the analysis and the like. The analysis of the frame data interpreted as the designated virtual line of sight).  

In regards to claim 3. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 2.
Sasaki further discloses
-wherein the displaying displays a first frame and a second frame in such a manner that a difference in posture is able to be grasped based on 30skeleton data corresponding to the first frame and the second frame where the first frame is a first frame among the first frames and the second frame is a second frame among the second frames and the first frame and the second 55Attorney Docket No. 13957US01CON frame correspond to a specific scene among the scenes (Sasaki, Fig. 14 and paragraphs [0125]-[0126]; Reference at paragraph [0125] discloses in the example illustrated in FIG. 14, the output unit 170 displays head movement (11 cm, moving too much) for the head of the feature point. The output unit 170 displays a left elbow angle (154°) for the left shoulder of the feature point. Paragraph [0126] discloses the output unit 170 displays the first frame data of the model data 120 a on the model data screen 200 b. For example, the output unit 170 causes the phase type of the first frame data to correspond to the phase type of the second frame data that is being displayed on the own data screen 200 a. In addition, the output unit 170 may perform the display such that the respective feature points of the first frame data and the feature amount of the motion, the attitude, and the joint are associated with each other…  the output unit 170 displays head movement (9 cm) for the head of the feature point. The output unit 170 displays a left elbow angle) (155° for the left shoulder of the feature point. The change in angles of the elbow and shoulder regarding the displayed output frames and the feature points interpreted as displaying displays a first frame and a second frame in such a manner that a difference in posture is able to be grasped based on skeleton data corresponding to the first frame and the second frame where the first frame is a first frame among the first frames and the second frame is a second frame among the second frames and the first frame and the second  frame correspond to a specific scene among the scenes).  

In regards to claim 58. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 2.
Sasaki further discloses
-wherein the displaying displays a first scene in the scenes and a second scene next to the first scene in such a manner that a time interval between the first scene and the second scene is able to be grasped 10based on number of frames between a frame among the first frames that corresponds to the first scene and a frame among the first frames that corresponds to the second scene (Sasaki, Fig. 6 and paragraph [0080]; Reference discloses FIG. 6 is a diagram illustrating an example of a display screen which is displayed on the display device….a playback screen 50 c which displays the motion data of the expert and a frame number display screen 50 d of the current first frame data may be displayed on the display screen 50. Fig. 6 illustrates the start and then backswing section within the multiple phases associated with frame data numbered 400 and 417 respectively. The time interval between the start and backswing phases can be grasped by the user based on the numbering of the individual phases regarding the corresponding frame numbers)  

In regards to claim 11. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 1.
Sasaki does not explicitly disclose but Nagumo teaches
-wherein, for each of the scenes, the first frames and the second frames are displayed in 57Attorney Docket No. 13957US01CONassociation with each other in chronological order (Nagumo, page 3, lines 107-109, page 3 lines 116-121 [0015], [0018], and page 4, lines 122-125; Reference at lines 116-121 discloses in this case the image pickup device A captures the golf swing of the individual player to be analyzed to create a moving image file K, and the moving image file K is used by the data processing device B. It is read by the moving image reading means E, and a plurality of still images L are created by the still image creating means F from each frame of the moving image file K, and the plurality of still images L are as shown in FIGS. 5 and 6. Lines 122-125 discloses the captured moving image file K can be continuously displayed as a still image L in chronological order, and changes in the form can be visually recognized step by step on one screen, and continuous in chronological order. The capturing of the golf swing and displaying in multiple still images in chronological order is interpreted as wherein, for each of the scenes, the first frames and the second frames are displayed in association with each other in chronological order).  
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.

In regards to claim 12. Sasaki discloses a practice assist method (Sasaki, Abstract) comprising: 
-specifying, from first sensing data measured during a 5performance of a first skill (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate. The motion sensor 10 is a sensor that detects a motion of a man or an object. For example, the motion sensor 10 detects three-dimensional coordinates of a feature point of a man and outputs sensing information in which the feature point and the three-dimensional coordinates are associated with each other to the skill determination device 100), Sasaki, paragraphs [0055] and [0063]; Reference at [0055] discloses the sensing unit 110 a successively acquires the sensing information from the motion sensor 10 as frame data (i.e. plurality of first frames) and outputs the information to the phase determination unit 150. Paragraph [0063] discloses the skill determination definition data 120 b is information that defines a feature amount of a motion of the user derived from feature points included in a plurality of second frame data, a determination reference of the skill, and a type of a phase serving as a determination target in an associated manner), using a processor (Sasaki, paragraph [0055]; Reference discloses the sensing unit 110 a is a processing unit that acquires the sensing information…); 
-specifying, from second sensing data measured during another performance of the first skill (Sasaki, paragraph [0075]; Reference at paragraph [0075] discloses the model data generation unit 130 is a processing unit which acquires the motion data of the expert from the sensing unit 110 b (i.e. sensing data measured during expert performance of the first skill)) and generates the model data 120 a. The model data generation unit 130 saves the generated model data 120 a in the storage unit 120), Sasaki, paragraph [0076]; Reference the model data generation unit 130 displays the first frame data included in the motion data of the expert on the display device and receives each correspondence of any first frame data with respect to any phase types from an input device), using the processor (Sasaki, paragraph [0055]; Reference discloses the sensing unit 110 a is a processing unit that acquires the sensing information…); 
-and displaying, for at least one of the scenes, the first frames and the second frames in association with each other (Sasaki, paragraph [0154]; Reference discloses the skill determination device 100 displays the skill determination result associated with the motion data of the user and the motion data of the expert on the display screen….it is possible to compare a difference between the user and the expert and harness the difference for improvement of a skill. In addition, the second frame data of the user is managed in association with the phase type, and thus, can be easily handled in the case of performing the analysis and the like), using the processor (Sasaki, paragraph [0055]; Reference discloses the sensing unit 110 a is a processing unit that acquires the sensing information…).  
Sasaki does not explicitly disclose but Nagumo
-a plurality of (first / second frames) (Nagumo, page 3, lines 107-109, page 3 lines 116-121 [0015], [0018], and page 4, lines 122-125; Reference at lines 116-121 discloses in this case the image pickup device A captures the golf swing of the individual player to be analyzed to create a moving image file K, and the moving image file K is used by the data processing device B. It is read by the moving image reading means E, and a plurality of still images L are created by the still image creating means F from each frame of the moving image file K, and the plurality of still images L are as shown in FIGS. 5 and 6. Lines 122-125 discloses the captured moving image file K can be continuously displayed as a still image L in chronological order, and changes in the form can be visually recognized step by step on one screen, and continuous in chronological order. The capturing of the golf swing and displaying in multiple still images is interpreted as the specifying of a plurality of frames (first, second, etc. regarding a skill))
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.

In regards to claim 13. Sasaki discloses a practice assist system (Sasaki, Abstract) comprising: 
-a sensor (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate); 
-and a practice assist device, wherein the practice assist device includes a processor (Sasaki, Fig. 1; Reference discloses skill determination device 100 possessing sensing units 110a and 110b interpreted as processors) configured to:  
-specify, from first sensing data measured during a performance of a first skill (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate. The motion sensor 10 is a sensor that detects a motion of a man or an object. For example, the motion sensor 10 detects three-dimensional coordinates of a feature point of a man and outputs sensing information in which the feature point and the three-dimensional coordinates are associated with each other to the skill determination device 100), frames respectively representing a plurality of scenes constituting the first skill (Sasaki, paragraphs [0055] and [0063]; Reference at [0055] discloses the sensing unit 110 a successively acquires the sensing information from the motion sensor 10 as frame data (i.e. plurality of first frames) and outputs the information to the phase determination unit 150. Paragraph [0063] discloses the skill determination definition data 120 b is information that defines a feature amount of a motion of the user derived from feature points included in a plurality of second frame data, a determination reference of the skill, and a type of a phase serving as a determination target in an associated manner);  
-10specify, from second sensing data measured during another performance of the first skill (Sasaki, paragraph [0075]; Reference at paragraph [0075] discloses the model data generation unit 130 is a processing unit which acquires the motion data of the expert from the sensing unit 110 b (i.e. sensing data measured during expert performance of the first skill)) and generates the model data 120 a. The model data generation unit 130 saves the generated model data 120 a in the storage unit 120), Sasaki, paragraph [0076]; Reference the model data generation unit 130 displays the first frame data included in the motion data of the expert on the display device and receives each correspondence of any first frame data with respect to any phase types from an input device.); 
-and display, for at least one of the scenes, the first 15frames and the second frames in association with each other (Sasaki, paragraph [0154]; Reference discloses the skill determination device 100 displays the skill determination result associated with the motion data of the user and the motion data of the expert on the display screen….it is possible to compare a difference between the user and the expert and harness the difference for improvement of a skill. In addition, the second frame data of the user is managed in association with the phase type, and thus, can be easily handled in the case of performing the analysis and the like).  
Sasaki does not explicitly disclose but Nagumo
-a plurality of (first / second frames) (Nagumo, page 3, lines 107-109, page 3 lines 116-121 [0015], [0018], and page 4, lines 122-125; Reference at lines 116-121 discloses in this case the image pickup device A captures the golf swing of the individual player to be analyzed to create a moving image file K, and the moving image file K is used by the data processing device B. It is read by the moving image reading means E, and a plurality of still images L are created by the still image creating means F from each frame of the moving image file K, and the plurality of still images L are as shown in FIGS. 5 and 6. Lines 122-125 discloses the captured moving image file K can be continuously displayed as a still image L in chronological order, and changes in the form can be visually recognized step by step on one screen, and continuous in chronological order. The capturing of the golf swing and displaying in multiple still images is interpreted as the specifying of a plurality of frames (first, second, etc. regarding a skill))
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0189784 A1) in view of Nagumo (JP 2004-229109 A) as applied to claim 2 above, and further in view of Nojima (US 2014/0177926 A1, hereinafter referenced “Nojima”).

In regards to claim 4. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 3.
Sasaki further discloses
-wherein the first sensing data is 5data on a performance of the first skill before coaching skill (Sasaki, paragraph [0053]; Reference discloses the motion sensors 10 a and 10 b will be collectively referred to as a motion sensor 10 if appropriate. The motion sensor 10 is a sensor that detects a motion of a man or an object. For example, the motion sensor 10 detects three-dimensional coordinates of a feature point of a man and outputs sensing information in which the feature point and the three-dimensional coordinates are associated with each other to the skill determination device 100. This is initial sensing of the user and skill determining prior to advice or coaching), 

Sasaki and Nagumo does not disclose but Nojima teaches
-and the second sensing data is data on a performance of the first skill after coaching (Nojima, paragraph [0041]; Reference discloses In the present embodiment, an example is explained of comparing information based on an analysis result of a golf swing of a player (hereinafter, referred to as “an analysis result from a player”) included in a moving image captured by the information notification apparatus 1 with information based on an analysis result of a golf swing of a professional golfer (hereinafter, referred to as “an analysis result of a professional golfer”) included in moving image data captured by the information notification apparatus 1. However, a variety of information can also be compared such as comparing information based on an analysis result of a recent golf swing of a player included in a moving image captured by the data comparison apparatus 1 with information based on an analysis result of a golf swing of the player included in a moving image captured in the past. Fig. 10 illustrates the notification process in which advice information based on the comparisons result is provided to the player which would thus lead to providing sensing data of the performance after the first skill (i.e. golf swing) is performed subsequent to coaching).  
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.
Sasaki and Nojima are also combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki, in view of the motion analyzer features of Nagumo, to include the subject motion notification features of Nojima in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images. Further incorporating the subject motion notification features of Nojima allows for detection of specific states of moving images regarding a professional and a regular player and subsequent comparison notifications to help the player improve their technique applicable to improving such skill analysis systems as taught in Sasaki and Nagumo.

In regards to claim 6. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium according to claim 2.
Sasaki and Nagumo does not disclose but Nojima teaches
-the process further comprising specifying, based on a transition of first skeleton data corresponding to the first sensing data and a transition of 25second skeleton data corresponding to the second sensing data, a scene in which a difference between the first skeleton data and the second skeleton data is equal to or more than a predetermined value among the scenes (Nojima, paragraph [0069]; Reference discloses Furthermore, the contents of the advice information in another aspect include information based on each difference value of the position coordinates of the face image, the tilts of the face in the right-left direction, the tilts of the face in the up-down direction, the tilts of the face in the rotational direction, between the player and the professional player, i.e. a message such as “Angle Difference: right/left: 25 degrees, up/down: 27 degrees, tilt: 19 degree, professional golfer position: 15 cm lower and 15 cm to the right” shown in FIG. 6. Furthermore, the advice information generation unit 48 associates the advice information thus generated with the player's swing state as “advice information relating to position and angle difference” and stores the data in the RAM 13. Analyzing the transition of the head position between the player and professional player regarding different angle differences above or below given degrees and centimeters is interpreted as specifying, based on a transition of first skeleton data corresponding to the first sensing data and a transition of second skeleton data corresponding to the second sensing data, a scene in which a difference between the first skeleton data and the second skeleton data is more than a predetermined value among the scenes), 
-wherein the displaying displays the first frames and the 30second frames in such a manner that timing of the specified scene is able to be grasped (Nojima, paragraph [0078]; Reference discloses when the notification image data shown in FIG. 9 is generated, the notification image generation unit 49 reads position coordinates of the player's and the professional golfer's face images in the seven specific swing states which are detected by the second detection unit 46 and stored in the RAM 13…the notification image generation unit 49 generates graphs for the transitions of the position coordinates for both the player and the professional golfer based on the position coordinates thus read and generates data of the graphs and the message of “advice information relating to graph” as the notification image shown data in FIG. 9. Providing graphs relating to data for the first and second frames regarding the player and professional golfer is interpreted as the providing of a representation of the timing of the specified scene for grasping by the user of the system).  
Sasaki and Nojima are also combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki, in view of the motion analyzer features of Nagumo, to include the subject motion notification features of Nojima in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images. Further incorporating the subject motion notification features of Nojima allows for detection of specific states of moving images regarding a professional and a regular player and subsequent comparison notifications to help the player improve their technique applicable to improving such skill analysis systems as taught in Sasaki and Nagumo.

In regards to claim 7. Sasaki in view of Nagumo in further view of Nojima teach the non-transitory computer readable recording medium 56Attorney Docket No. 13957US01CONaccording to claim 6.
Sasaki and Nagumo does not disclose but Nojima teaches
-wherein the displaying displays the transition of the first skeleton data and the transition of the second skeleton data together as a single graph (Nojima, Fig. 9 and paragraph [0078]; Reference discloses when the notification image data shown in FIG. 9 is generated, the notification image generation unit 49 reads position coordinates of the player's and the professional golfer's face images in the seven specific swing states which are detected by the second detection unit 46 and stored in the RAM 13. Fig. 9 illustrates the single graph representing the skeleton data’s transition regarding the player and professional golfer).  
Sasaki and Nojima are also combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki, in view of the motion analyzer features of Nagumo, to include the subject motion notification features of Nojima in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images. Further incorporating the subject motion notification features of Nojima allows for detection of specific states of moving images regarding a professional and a regular player and subsequent comparison notifications to help the player improve their technique applicable to improving such skill analysis systems as taught in Sasaki and Nagumo.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0189784 A1) in view of Nagumo (JP 2004-229109 A) as applied to claim 3 above, and further in view of Kawamura (JP 2016-063867 A, hereinafter referenced “Kawamura”).

In regards to claim 5. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium 10according to claim 3.
Sasaki and Nagumo does not disclose but Kawamura teaches
-the process further comprising receiving input of a location for additional display on a first frame among the first frames (Kawamura, paragraphs [0020] and [0023]; Reference discloses two images to be compared are arranged side by side and the subjects are compared. paragraph [0023] discloses By moving each guideline GL to a predetermined position of the reference subject, in the comparison image display area R2 on the comparison image side, each synchro guideline SGL corresponding to each guideline GL at the same time (first horizontal synchro guideline SGL1 / second) Horizontal sync guideline SGL2 and vertical sync guideline SGL3) will also appear and move accordingly. The position of guidelines in the reference subject  interpreted as received the received input of a location for additional display on the first frame), -specifying a second frame that is a frame corresponding to the first frame among the second frames (Kawamura, paragraphs [0020] and [0023]; Reference discloses two images to be compared are arranged side by side and the subjects are compared. Paragraph [0023] discloses By moving each guideline GL to a predetermined position of the reference subject, in the comparison image display area R2 on the comparison image side, each synchro guideline SGL corresponding to each guideline GL at the same time (first horizontal synchro guideline SGL1 / second) Horizontal sync guideline SGL2 and vertical sync guideline SGL3) will also appear and move accordingly. The corresponding image displayed next to the reference image interpreted as the specified second frame corresponding to the first frame among the frames), 
-and specifying a location on the 15second frame that corresponds to the received location for additional display on the first frame (Kawamura, paragraphs [0020] and [0023]; Reference discloses two images to be compared are arranged side by side and the subjects are compared. paragraph [0023] discloses By moving each guideline GL to a predetermined position of the reference subject, in the comparison image display area R2 on the comparison image side, each synchro guideline SGL corresponding to each guideline GL at the same time (first horizontal synchro guideline SGL1 / second) Horizontal sync guideline SGL2 and vertical sync guideline SGL3) will also appear and move accordingly. The position of synchro guidelines in the compared image interpreted as the specifying a location on the second frame that corresponds to the received location for additional display on the first frame ), 
-wherein the displaying displays the additional display at the specified location on the second frame in a superimposed manner (Kawamura, paragraph [0024]; Reference discloses by displaying the sync guideline SGL in real time, it is possible to confirm that the display position, size, angle, etc. of the reference subject and the comparison subject match, and it is possible to accurately grasp the differences. The synchronized guideline display interpreted as the displaying of the specified location on the second frame superimposed).  
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.
Sasaki and Kawamura are also combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki, in view of the motion analyzer features of Nagumo, to include the drawing device features of Kawamura in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images. Further incorporating the drawing device features of Kawamura allows for use of guidelines which correspond between a reference subject and a comparison subject to help the user more accurately assess differences in positional coordinates of features between each subject while performing a specified skill, applicable to improving such skill analysis systems as taught in Sasaki and Nagumo.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0189784 A1) in view of Nagumo (JP 2004-229109 A) as applied to claim 2 above, and further in view of Aonuma (US 2015/0227652 A1, hereinafter referenced “Aonuma”).

In regards to claim 9. Sasaki in view of Nagumo teach the non-transitory computer readable recording medium 15according to claim 2.
Sasaki and Nagumo does not disclose but Aonuma teaches
-the process further comprising determining, in accordance with a difference between a size of a first performer related to the first sensing data and a size of a second performer related to the second sensing data, a size of a three-dimensional model of the second 20performer in each of the second frames with respect to a size of a three-dimensional model of the first performer (Aonuma, paragraphs [0041]-[0042] and [0055]; Reference at paragraph [0041] discloses the reference 3D correction section 44 performs a body shape correction so as to approximate the reference human body shape, in which reference dances are performed, to the body shape of the user 13. That is, in this body shape correction, the length or the thickness of each part (leg, arm, etc.) of the reference body shape is adjusted based on the information related to each body part of the user 13 acquired by the part information acquisition section 42. For example, when the length of leg of the user is longer than the length of leg of the reference body shape, the length is extended until it becomes equal to the length of leg of the user. Paragraph [0042] discloses that also, the reference 3D correction section 44 corrects the reference 3D model data to the data based on the reference body shape corrected by the body shape correction. The reference 3D model data after this correction corresponds to the data in the case that the human of the reference body shape after the body shape correction ideally performs a dance. Paragraph [0055] discloses the display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed.  The displaying of the dance evaluation based on the difference in length between reference body shape and length of user body part and correction for the corresponding 3D models interpreted as determining, in accordance with a difference between a size of a first performer related to the first sensing data and a size of a second performer related to the second sensing data, a size of a three-dimensional model of the second performer in each of the second frames with respect to a size of a three-dimensional model of the first performer), 
-wherein the displaying displays the three-dimensional model of the first performer and the three-dimensional model of the 25second performer with the determined size (Aonuma, paragraphs [0041]-[0042] and [0055]; Reference at paragraph [0042] discloses the reference 3D correction section 44 outputs the reference 3D model data after the correction to the evaluation section 45. Paragraph [0055] discloses the display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B (interpreted as displaying the three-dimensional model of the first performer and the three-dimensional model of the second performer with the determined size).  
Sasaki and Nagumo are combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki to include the motion analyzer features of Nagumo in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images thus alleviating the difficulty in comparing displayed frames, applicable to improving such analysis systems as taught in Sasaki.
Sasaki and Aonuma are also combinable because they are in the same field of endeavor regarding motion analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the skill determination system of Sasaki, in view of the motion analyzer features of Nagumo, to include the exercise support features of Aonuma in order to provide the user with a system that allows for comparison of features within frame data between a user and an expert for determining a level of skill of a user for a gift sport or activity as taught by Sasaki while incorporating the motion analyzer features of Nagumo in order to provide means for creating a plurality of still images from each frame of a moving image file and allow continuous display of the plurality of the still images in chronological order for sport or activity analysis regarding continuous comparison of the different still images. Further incorporating the exercise support features of Aonuma allows for video capture and evaluation between reference 3D model data and captured data and then performing correction to improve future evaluation accuracy of the user’s movements, applicable to improving such motion/skill analysis systems as taught in Sasaki and Nagumo.

In regards to claim 10. Sasaki in view of Nagumo in further view of Aonuma teach the non-transitory computer readable recording medium according to claim 9.
Sasaki further discloses
-wherein the first performer and the second performer are different performers (Sasaki, paragraph [0055] and [0057]; Reference at [0055] discloses sensing data for the user and [0057] discloses sensing data for the expert).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619